Judgment unanimously affirmed. Memorandum: At the time defendant pleaded-guilty to a crime committed in Monroe County and was sentenced to 90 days, he had been neither arrested nor charged as a fugitive. It was after the sentence was served that defendant was arrested as a fugitive and arraigned on September 18, 1975. CPL 570.36 provides that after arraignment a fugitive may be committed to the county jail not to exceed 30 days without a warrant from the Governor’s office. Section 570.40 provides that a fugitive may be detained further for 60 days to await the Governor’s warrant. Massachusetts has taken steps to extradite defendant as indicated by a formal rendition request. This will be issued forthwith. The time of the arrest and arraignment as a fugitive starts the period in which the Governor’s warrant must be issued. Since the ultimate 90-day period will expire on December 17, 1975, the court properly denied a writ of habeas corpus. (See People ex rel. Arnold v Allen, 30 Misc 2d 1031.) (Appeal from judgment of Monroe County Court dismissing writ of habeas corpus.) Present—Marsh, P. J., Simons, Mahoney, Goldman and Del Vecchio, JJ.